13‐403‐cv
In Re: Grand Jury Subpoena Dated February 2, 2012

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                                                       

                               August Term, 2013

           (Argued: August 22, 2013        Decided: December 19, 2013 )

                              Docket No. 13‐403‐cv
                                                          

          IN RE: GRAND JURY SUBPOENA DATED FEBRUARY 2, 2012
                                                       

                      UNITED STATES OF AMERICA,    

                                                                 Movant‐Appellee,  

                                          ‐v.‐  

                                   JOHN DOE,

                                                              Respondent‐Appellant.
                                                           



Before:

                  WINTER, WESLEY, AND CARNEY, Circuit Judges.

                                                           



                                             1
John Doe appeals from a contempt order and an order compelling him to comply
with a grand jury subpoena dated February 2, 2012, entered in the United States
District Court for the Eastern District of New York (Joseph F. Bianco, Judge). The
subpoena seeks records of Doe’s foreign banks accounts, which the Bank Secrecy
Act requires United States resident account holders in foreign banks to maintain.
See 31 C.F.R. § 1010.420. Doe resists, asserting that the Fifth Amendment
privilege against self‐incrimination applies to his production of the requested
documents. The district court held that the “required records” exception to the
privilege applies; Doe contends both that the exception no longer exists and that,
if it does, it does not apply.  Finding these arguments unpersuasive, we AFFIRM
the judgment of the district court.

      AFFIRMED.
                                                           

            ROBERT S. FINK (Caroline Rule, Brian P. Ketcham, on the brief), 
                 Kostelanetz & Fink, LLP, New York, NY, for Appellant John
                 Doe. 

            ALEXANDER P. ROBBINS (Kathryn Keneally, Assistant Attorney 
                 General, Frank P. Cihlar, Chief, Criminal Appeals & Tax
                 Enforcement Policy Section, Gregory Victor Davis, Attorney,
                 Tax Division, United States Department of Justice, on the brief),
                 for Loretta E. Lynch, United States Attorney for the Eastern
                 District of New York, Brooklyn, NY, for Appellee United States 
                 America.

            Marc L. Greenwald, Cleland B. Welton II, Quinn Emanuel Urquhart 
                  & Sullivan, LLP, New York, NY, for Amicus Curiae New York
                 Council of Defense Lawyers.

                                                           




                                             2
WESLEY, Circuit Judge:

      John Doe appeals from a contempt order and an order compelling him to

comply with a grand jury subpoena entered in the United States District Court

for the Eastern District of New York (Joseph F. Bianco, Judge).  With respect to

any foreign bank accounts in which Doe has a financial interest, the subpoena

seeks records that the Bank Secrecy Act(“BSA”) requires Doe to maintain.  See 31

C.F.R. § 1010.420.  Doe resists, asserting that the Fifth Amendment privilege

against self‐incrimination applies to his delivery of the requested documents. 

The district court held that requiring Doe to produce the subpoenaed documents,

over his objections, did not violate Doe’s right against self incrimination because

that the documents were “required records” – records whose creation and

preservation serves a legitimate governmental regulatory interest.  In re Grand

Jury Subpoena Dated February 2, 2012, 908 F. Supp.2d 348, 352 (E.D.N.Y. 2012). 

Doe contends both that the “required records” doctrine  no longer exists and that,

if it does, it does not apply to his case.  We are not persuaded and AFFIRM the

judgment of the district court.




                                         3
                                       Background

      A federal grand jury in the Eastern District of New York issued a subpoena

to Doe calling for him to produce records of his foreign bank accounts, including

the names of the account holders, the banks, the account numbers, the type of the

account, and the maximum value of the account1 – all information that must by

law be reported to the Commissioner of Internal Revenue.  31 C.F.R. §§ 1010.350,

1010.420.  Doe did not comply.  The government moved to compel Doe to

produce the documents and Doe continued to resist.  The district court granted

the government’s motion.  Subpoena Dated February 2, 2012, 908 F. Supp.2d 348. 

Doe still refused to comply, and thereafter the district court entered an order

holding Doe in contempt for failure to produce the records.  The court imposed a

sanction (suspended pending his appeal) of $1,000 per day until he complies.

      1
        Specifically, the grand jury’s subpoena requested production of: 

      Any  and  all  records  required  to  be  maintained  pursuant  to  31  C.F.R.
      § 1010.420 (formerly 31 C.F.R. § 103.32) for the past 5 years relating to foreign
      financial bank, securities, or other financial accounts in a foreign country for
      which [Doe] had/ha[s] a financial interest in, or signature or other authority
      over and [is] required by law to file a Report of Foreign Bank and Financial
      Account  (FBAR).  The  records  required  to  be  maintained  pursuant  to  31
      C.F.R. § 1010.420 (formerly 31 U.S.C. § 103.32) include records that contain
      the name in which each such account is maintained, the number or other
      designation of such account, the name and address of the foreign bank or
      other  person  with  whom  such  account  is  maintained,  the  type  of  such
      account, and the maximum value of each such account during the reporting
      period.

                                             4
                                      Discussion

       Doe contends that the Fifth Amendment insulates him from a contempt

order based on his refusal to comply.  He claims that the grand jury’s subpoena

requires him either to produce documents that might incriminate him or to

confirm that he failed to register his foreign bank accounts, which itself could be

incriminating.  The government counters that while Doe might otherwise have

legitimate Fifth Amendment concerns, the subject documents are records

required by federal law, and that the government has a legitimate regulatory

interest in requiring Doe, and others like him, to maintain records of offshore

accounts.  Accordingly, the government contends, it is entitled to demand that

Doe produce the records.  Thus, we are presented with the question of whether

the subpoenaed records fall within the aptly named “required records” exception

to the Fifth Amendment act of production privilege.  We hold that it does. 

I.     The Act of Production Privilege under the Fifth Amendment

       The Fifth Amendment act of production privilege was first articulated in

Fisher v. United States, 425 U.S. 391 (1976).  Fisher recognizes that the Fifth

Amendment privilege might protect an individual from being required to

produce documents, even if the documents’ contents are not protected by the


                                           5
privilege, when the witness’s simple act of producing the documents could be

used against the witness – for example, in those cases when the simple fact that

the witness possessed the documents would be incriminating. 

        In Fisher the Court addressed a consolidated challenge by two clients

whose lawyers were compelled to produce their tax records.  Accountants had

prepared each client’s tax records and given them to their respective clients, who

in turn gave them to their attorneys for legal advice.  425 U.S. at 394.  The Court

held:

        The  act  of  producing  evidence  in  response  to  a  subpoena  .  .  .  has
        communicative aspects of its own, wholly aside from the contents of
        the papers produced.  Compliance with the subpoena tacitly concedes
        the existence of the papers demanded and their possession or control
        by the taxpayer.  It also would indicate the taxpayer’s belief that the
        papers are those described in the subpoena.  

Id. at 410.  In Fisher, the only incriminating aspect of the documents was their

content, not their existence.  Id. at 412.  As a result, the privilege did not apply. 

         The Fisher Court noted that previously the “proposition that the Fifth

Amendment prevents compelled production of documents over objection that

such production might incriminate stem[med] from Boyd v. United States, 116 U.S.

616 [(1886)].”  425 U.S. at 405.  However, the Court described Boyd’s protections



                                              6
of private papers – heavily dependent on the theory that the privacy interests

protected in the Fourth Amendment also figure in Fifth Amendment inquiries –

as “a rule searching for a rationale consistent with the proscriptions of the Fifth

Amendment against compelling a person to give ‘testimony’ that incriminates

him.”  Id. at 409.  Instead of reaffirming Boyd’s private / public distinction, Fisher

articulated a new way of thinking about the Fifth Amendment privilege.2   

      Over 24 years after Fisher, the Court articulated a robust act of production

privilege in United States v. Hubbell, a wire fraud prosecution stemming from the

Whitewater investigation.  530 U.S. 27 (2000).  Hubbell resisted initial subpoenas

by asserting his Fifth Amendment rights; the government granted him use

immunity for the act of production and then indicted him based on the content –

rather than the production – of the 13,120 pages of documents that he produced. 

Id. at 45.  The Court held that the content of the documents could not be used




      2
        The precise extent to which Fisher and subsequent cases constituted a
repudiation of Boyd and its reasoning is debated, but scholars appear to agree that the
Court sought to find similar constitutional protections without relying on Boyd’s
analysis.  Compare Samuel A. Alito, Jr., Documents and the Privilege against Self‐
Incrimination, 48 U. PITT. L. REV. 27, 51 (1986) (“While seeming to reject the entire
framework on which Boyd rested, Fisher stopped short of expressly overruling Boyd)
with RONALD JAY ALLEN ET AL., COMPREHENSIVE CRIMINAL PROCEDURE 308 (2d ed. 2005)
(“The Court continued its reconstruction of Boyd in Fisher v. United States.”). 

                                           7
against Hubbell, in light of the testimonial nature of Hubbell’s extensive efforts in

identifying and producing them.  Id. at 43‐46.

      The documents did not magically appear in the prosecutor’s office like
      ‘manna  from  heaven.’    They  arrived  there  only  after  respondent
      asserted  his  constitutional  privilege,  received  a  grant  of  immunity,
      and‐under the compulsion of the District Court’s order‐took the mental
      and physical steps necessary to provide the prosecutor with an accurate
      inventory of the many sources of potentially incriminating evidence
      sought by the subpoena.

Id. at 42.  The Court differentiated Fisher, where “the IRS knew [that the

subpoenaed documents] were in the possession of the taxpayers’ attorneys.”  Id.

at 44.  In Hubbell, the government had “not shown that it had any prior

knowledge of either the existence or the whereabouts of the 13,120 pages of

documents ultimately produced by respondent.”  Id. at 45.  “It was

unquestionably necessary for respondent to make extensive use of ‘the contents

of his own mind’ in identifying the hundreds of documents responsive to the

requests in the subpoena.”  Id. at 43 (quoting Curcio v. United States, 354 U.S. 118,

128 (1957)).  The government was therefore forbidden to use even the contents of

the records and the court affirmed the dismissal of the indictment.  Id. at 46.  

      The privilege has thus evolved since its inception to a broader prophylactic

regime that, in certain circumstances, protects individuals from producing

                                           8
documents where they are incriminated by the contents of the documents.  See id. 

As applied, the privilege is practical; it inoculates people from being forced to

contribute to their own prosecution while not unduly restricting grand juries’

ability to seek the truth.  Doe argues – and the government does not

meaningfully contest – that absent an exception, the act of production privilege

shields Doe from complying with the grand jury’s subpoena.  

II.     The Required Records Doctrine

        A.     Background

               1.  Origins and Interpretations

        The act of production privilege contains exceptions, and among them is the

required records doctrine, first articulated in Shapiro v. United States, 335 U.S. 1

(1948).  The required records exception applies only when the Fifth Amendment

privilege would otherwise allow a witness to avoid producing incriminating

documents.  It abrogates the protection of the privilege for a subset of those

documents that must be maintained by law.

        Shapiro was a prosecution of a fruit purveyor for illegal pricing under the

Emergency Price Control Act during the Second World War.  Id. at 3.  Shapiro,

the wholesaler, was served with a subpoena in September 1944 for invoices and

                                           9
other business information “required to be kept pursuant to [Section 14 of

Maximum Price Regulation 426, 8 Fed. Reg. 9546 (1943)] 271 and 426.”  Id. at 4‐5. 

Although the Court acknowledged “that there are limits which the government

cannot constitutionally exceed in requiring the keeping of records which may

be . . . used in prosecuting statutory violations committed by the record‐keeper

himself,” the Court nonetheless compelled un‐immunized disclosure of these

documents.  Id. at 32.

      Subsequently, the Court set forth a three‐factor test to determine whether

documents are “required records.”  “[F]irst, the purposes of the United Statesʹ

inquiry must be essentially regulatory; second, information is to be obtained by

requiring the preservation of records of a kind which the regulated party has

customarily kept; and third, the records themselves must have assumed ‘public

aspects’ which render them at least analogous to public documents.”  Grosso v.

United States, 390 U.S. 62, 67‐68 (1968).  

      In Grosso’s sister case, the Court applied the three‐factor test to find the

required records exception inapplicable.  Marchetti v. United States, 390 U.S. 39

(1968).  Marchetti asserted his Fifth Amendment privilege in response to a

prosecution under a statutory scheme that required illegal gamblers to register

                                              10
and pay an occupational tax.  Id. at 41 (1968); see also Grosso, 390 U.S. at 64.  

Marchetti was not inclined to disclose his illegal gambling  for good reason.  By

maintaining receipts of his illegal gambling successes (or failures) he admitted to

a crime.  Those who break the law understandably are unlikely to register their

misdeeds with the government.  

      Even assuming that the “United States’ principal interest [was] the

collection of revenue, and not the punishment of gamblers,” the Court found that

Shapiro was distinguishable.  Marchetti, 390 U.S. at 57.  The records were not “of

the same kind as he has customarily kept;”3 there were no “public aspects . . . to

the records at issue;” and the records were collected about a group largely or

entirely defined by their illegal activities.  Id. (internal quotation marks omitted);

see also Grosso, 390 U.S. at 68 (deciding the same thing in the context of a

gambler’s refusal to pay excise taxes and the occupation tax because “[h]ere, as in

Marchetti, the statutory obligations are directed almost exclusively to individuals

inherently suspect of criminal activities”).  Marchetti’s refusal to comply with the



      3
         Indeed, it seems plausible that a gambler would not keep any records relating
to his gambling activities.  The Court needed only to note that the information required
was “unrelated to any records which [Marchetti] may have maintained[] about his
wagering activities.”  Marchetti, 390 U.S. at 57.

                                           11
statute was protected by the Fifth Amendment and not subject to the required

records exception.  Id. at 60.  His conviction was overturned.  

             2.  Interaction with the act of production privilege

      Doe and amicus contend that the required records doctrine is no longer

valid or that it applies only in exigent circumstances.  To support this argument,

they point out that Shapiro was a wartime case that drew heavily on the reasoning

of Boyd v. United States, 116 U.S. 616 (1886), which has been either reconfigured or

abrogated by the Fisher line of cases.  Prior precedents of this Court squarely

foreclose this argument. 

      Courts have consistently applied the required records doctrine and its

analytical framework as an exception to the Fifth Amendment privilege, long

after the expiration of any exigency.  See, e.g., Baltimore City Dep’t of Social Servs. v.

Bouknight, 493 U.S. 549, 556‐559 (1990).  This Court has twice explicitly rejected

the idea that the required records exception has been abrogated by the act of

production cases.  In re Two Grand Jury Subpoenae Duces Tecum Dated Aug. 21,

1985, 793 F.2d 69, 73 (2d Cir. 1986) (“Two Subpoenae”); In re Doe, 711 F.2d 1187,

1192‐93 (2d Cir. 1983).  




                                            12
      A psychiatrist associated with a clinic that freely distributed quaaludes to

patients without medical need was required to turn over subpoenaed W‐2 and

prescription forms along with patient files.  In re Doe, 711 F.2d at 1189. 

Conceding that “even Shapiro recognizes constitutional limits on the

government’s power to compel record keeping which might circumvent the

privilege contained in the Fifth Amendment,” we held that “there [wa]s a strong

correlation between the purpose of the New York law which require[d] that

patient files be kept and that for which their production [wa]s sought.”  Id. at

1192.  Finally, we rejected the argument that the act of production privilege

recognized in Fisher shielded the state‐required records from disclosure:

      [T]he required records doctrine is an exception to the Fifth Amendment
      privilege.  As such, it necessarily overrides the privilege in instances in
      which the privilege would otherwise apply.  Fisher was not concerned
      with required records and nothing in its analysis could be construed as
      weakening the required records exception.

Id. at 1192‐93 (emphasis in original, internal citations omitted).

      Three years later, an attorney appealed a contempt order entered because

of his failure to comply with subpoenas related to contingency fee arrangements

with his clients.  Two Subpoenae, 793 F.2d at 70.  After noting that the fee

documents were not covered by the attorney‐client privilege, this Court rejected

                                          13
the lawyer’s Fifth Amendment argument based in part on the fact “that the

subpoenaed retainer agreements and closing statements . . . fall within the

‘required records’ exception to the fifth amendment.”  Id. at 73.  Although the

lawyer “claim[ed] that the ‘required records’ exception to the fifth amendment is

no longer valid after the Supreme Court’s decision in United States v. Doe, 465

U.S. 605 [(1984)],” we noted that “Doe did not involve required records, and

[found] nothing in its ‘act of production’ analysis that c[ould] be construed as

weakening the required records exception.”  Id. (internal citation omitted).  We

further explained the rationale for the required records exception:

      First,  if  a  person  conducts  an  activity  in  which  record‐keeping  is
      required  by  statute  or  rule,  he  may  be  deemed  to  have  waived  his
      privilege  with  respect  to  the  act  of  production  –  at  least  in  cases  in
      which there is a nexus between the government’s production request
      and the purpose of the record‐keeping requirement. Second, because
      the records must be kept by law, the record‐holder ‘admits’ little in the
      way of control or authentication by producing them.

Two Subpoenae, 793 F.2d at 73.4  




      4
        Doe argues that the rationale for the survival of the required records doctrine
does not apply in his case.  However, we view this argument as relating to the
applicability of the exception to his current case.  Insofar as his attempt to distinguish
Two Subpoenae challenges the continued existence of the required records exception, this
argument has been squarely foreclosed by our prior precedents.  

                                              14
      Based in part on the Two Subpoenae reasoning, this Court still recognizes

the required records exception.  In 2008, we applied the exception to information

obtained from immigrants from specified countries who had responded to a

mandatory registration program following the attacks of September 11, 2001.   See

Rajah v. Mukasey, 544 F.3d 427, 433, 442 (2d Cir. 2008).   Information obtained

under this program was ultimately used by the government in the immigrants’

deportation proceedings.  This Court denied the immigrants’ attempts to block

the use of the records through the Fifth Amendment because “the Fifth

Amendment’s act of production privilege does not cover records that are

required to be kept pursuant to a civil regulatory regime.”  Id. at 442.  The

required records exception remains a part of Fifth Amendment jurisprudence.  

      B.     Application of the Required Records Doctrine to the BSA

      Applying the Grosso test, several circuits have specifically held that the

required records exception applies to cases indistinguishable from the present

cases.  See United States v. Under Seal, – F.3d —, No. 13‐4267 (4th Cir. Dec. 13,

2013); In re Grand Jury Proceedings, No. 4‐10, 707 F.3d 1262 (11th Cir. 2013); In re

Grand Jury Subpoena, 696 F.3d 428 (5th Cir. 2012); In re Special February 2011‐1

Grand Jury Subpoena Dated September 12, 2011, 691 F.3d 903 (7th Cir. 2012); In re

                                          15
M.H., 648 F.3d 1067 (9th Cir. 2011).  For the reasons stated below, we agree with

our sister circuits.

              1.       The “essentially regulatory” test

       The first Grosso prong asks whether the record requirement is “essentially

regulatory.”  This precludes Congress from circumventing the Fifth Amendment

privilege by enacting comprehensive legislation “directed at a ‘selective group

inherently suspect of criminal activities.’”  Marchetti, 390 U.S. at 57 (quoting

Albertson v. Subversive Activities Control Bd., 382 U.S. 70, 79 (1965)).  When

legislation is not “directed at the public at large” and concerns “an area

permeated with criminal statutes,” courts are more likely to hold that the

required records exception does not apply.  Albertson, 382 U.S. at 79.  In addition

to illegal gambling, courts have declined to apply the required records exception

to records regarding marijuana sales, ownership of dangerous firearms, and

other “area[s] permeated with criminal statutes,” Haynes v. United States, 390 U.S.

85, 99 (1968) (internal quotation marks omitted), but have applied the exception

in the context of drivers involved in automobile accidents, custodians of state‐

supervised children, and even various sections of the BSA.




                                           16
       Determining the target population of a statute is frequently difficult.  In

California v. Byers, 402 U.S. 424, 430 (1971), the Supreme Court examined a

California statute in the context of “all persons who drive automobiles in

California,” despite the statute’s facial applicability only to people who have

been involved in automobile accidents resulting in damage to property.  Id. 

“Driving an automobile, unlike gambling, is a lawful activity.  Moreover, it is not

a criminal offense under California law to be a driver ‘involved in an accident.’” 

Id. at 431.

       Similarly, this Court upheld a conviction under the BSA for failure to

report carrying over $5,000 in cash when leaving the country.  United States v.

Dichne, 612 F.2d 632, 633 (2d Cir. 1979).  We noted that the reporting requirement

had incriminating potential while also serving legitimate social interests; as a

result, “a balance must be struck between the competing interest of the state and

the individual when evaluating the constitutionality of a disclosure

requirement.”  Id. at 638 (citing Byers, 402 U.S. at 427).  Because “the

transportation of such amounts of currency is by no means an illegal act” in itself,

“as such [the statute] cannot be faulted as being aimed at an inherently suspect

group.”  Id. at 639‐40.  “In each of the Supreme Court cases holding a reporting

                                          17
requirement invalid, the reporting individual was required to reveal to the

Government information which would almost necessarily provide the basis for

criminal proceedings against him for the very activity that he was required to

disclose.”  Id. at 640.  Insofar as transporting large amounts of money across

international borders is indicative of other illegal activity, this is still short of

requiring reporting from users of marijuana or gamblers, who would be

reporting the exact activity for which they would be susceptible for prosecution.

      Dichne and other cases concluding that the BSA’s purpose is “essentially

regulatory” are informative but not dispositive with respect to the provisions at

issue here.  Our inquiry is not whether the BSA as a whole was motivated by civil

or criminal concerns, but rather whether the specific section in question is

“essentially regulatory” or directed at “‘an area permeated with criminal

statutes.’”  Byers, 402 U.S. at 430 (quoting Albertson, 382 U.S. at 79). 

      The record keeping regulation at issue here, 31 C.F.R. § 1010.420, targets

those engaged in the lawful activity of owning a foreign bank account.  “There is

nothing inherently illegal about having or being a beneficiary of an offshore

foreign bank account.”  M.H., 648 F.3d at 1074.  Doe’s protestations

notwithstanding, owners of these accounts are not “inherently suspect” and the

statute is “essentially regulatory.” 

                                            18
      Doe’s argument that the statute is criminally focused has some force.  The

BSA declares that its purpose is “to require certain reports or records where they

have a high degree of usefulness in criminal, tax, or regulatory investigations or

proceedings, or in the conduct of intelligence or counterintelligence activities,

including analysis, to protect against international terrorism.”  31 U.S.C. § 5311. 

It does list “criminal investigations” first, but this multifaceted statute clearly

contributes to civil and intelligence efforts wholly unrelated to any criminal

purpose.5


      5
         Doe points out that the Treasury Department’s Financial Crimes Enforcement
Network (FinCEN) lists the BSA as one of the tools that it uses to pursue its goals of
criminal investigation.  It is neither surprising nor persuasive that a law enforcement
organization uses a multi‐purposed statute for law enforcement ends.  We assume that
insofar as the Central Intelligence Agency uses the BSA, it uses it for intelligence and
counter‐intelligence purposes, while the Internal Revenue Service uses it for revenue
collection purposes.  Doe asserts that “[t]he government has never pointed to a
‘regulatory’ act that FinCEN performs with FBAR [Report of Foreign Bank and
Financial Account] data.”  Doe Brief at 35.  However, other agencies also use the data
obtained through the challenged reports:

      The Treasury Department shares the information it collects pursuant to the
      Act’s  requirements  with  other  agencies—including  the  Office  of  the
      Comptroller of the Currency, the Consumer Financial Protection Bureau, the
      Federal  Reserve  Board,  the  Federal  Deposit  Insurance  Corporation,  the
      National  Credit  Union  Administration,  and  the  Office  of  Thrift
      Supervision—none of which are empowered to bring criminal prosecutions.

Grand Jury Proceedings, No. 4‐10, 707 F.3d at 1271 (quoting Grand Jury Subpoena, 696 F.3d
at 434). 

                                           19
      Although portions of the statute’s  legislative history support Doe’s

characterization of the BSA as focused on criminal activity, “[t]he Supreme Court

has already considered and rejected these arguments as they relate to the BSA

generally.”  M.H., 648 F.3d at 1074 (citing Cal. Bankers’ Ass’n v. Shultz, 416 U.S. 21,

76‐77 (1974)).  Moreover, “the question is not whether Congress was subjectively

concerned about crime when enacting the BSA’s recordkeeping and reporting

provisions, but rather whether these requirements apply exclusively or almost

exclusively to people engaged in criminal activity.”  Grand Jury Proceedings, No. 4‐

10, 707 F.3d at 1271; accord Grand Jury Subpoena, 696 F.3d at 434.  Looking beyond 

“Congressional subjective intent” – if there could be such a thing – the BSA has

considerable regulatory utility outside of the criminal justice context. 

      The question becomes whether a statute with mixed criminal and civil

purposes can be “essentially regulatory” with respect to the required records

exception.  We agree with our sister circuits: the fact “[t]hat a statute relates both

to criminal law and to civil regulatory matters does not strip the statute of its

status as ‘essentially regulatory.’” Grand Jury Proceedings, No. 4‐10, 707 F.3d at

1270.  Because people owning foreign bank accounts are not inherently guilty of

criminal activity, the BSA’s applicable recordkeeping requirement, designed to

                                          20
facilitate “criminal, tax, or regulatory investigations or proceedings, or [] the

conduct of intelligence or counterintelligence activities,” 31 U.S.C. § 5311, is still

essentially regulatory.  

      Doe argues that our reliance on Dichne and other cases involving ex post

challenges to the validity of statutory reporting requirements are distinguishable

from individual assertions of the privilege against self‐incrimination.  These two

categories of challenges are indeed distinct.  However, Supreme Court precedent

asks us to inquire into the purposes of the regulatory scheme pursuant to which

records are required – a necessarily generalized inquiry, and a matter discussed

in cases like Dichne.  612 F.2d at 640.  Besides, in this case – as in Shapiro itself –

the witness asserted the privilege against self‐incrimination in response to the

subpoena  issued.  See Shapiro, 335 U.S. at 4‐5.  “Shapiro did more than set the

constitutional parameters for record‐keeping requirements; it determined that the

Fifth Amendment is not a barrier to the enforcement of a valid civil regulatory

scheme.”  Special February 2011‐1 Grand Jury Subpoena Dated September 12, 2011,

691 F.3d at 907.  The fact that the specific records sought would support a

criminal prosecution did not defeat the “essentially regulatory” prong in that

case; the analysis does not come out differently here.  The BSA’s recordkeeping

                                            21
requirement at issue, 31 C.F.R. § 1010.420, is  “essentially regulatory” for the

purposes of the required records analysis.  

             2.     The “customarily kept” requirement

      The second Grosso prong requires that the regulated “information is to be

obtained by requiring the preservation of records of a kind which the regulated

party has customarily kept.”  Grosso, 390 U.S. at 68.6   Doe points to no cases in

which any court has held that records are not required because they are not

“customarily kept.”  

      The records required by 31 C.F.R. § 1010.420 are very basic – they “shall

contain the name in which each [] account is maintained, the number or other

designation of such account, the name and address of the foreign bank or other

person with whom such account is maintained, the type of such account, and the

maximum value of each such account during the reporting period.”  In

determining that the records at issue are “customarily kept,” the district court


      6
         Citing Bouknight, the Government urges us to hold that this is no longer a
requirement of the required records doctrine.  Although Bouknight did not discuss the
second Grosso prong, it was an atypical “required records” case that does not dictate our
analysis here, as the regulated “evidence” was Bouknight’s infant.  See 493 U.S. at 556‐
62.  Perhaps the Bouknight Court did not feel it necessary to discuss whether a child is
“customarily kept” by his parents.  We need not decide this issue for the purposes of
this opinion as the “customarily kept” prong is easily met here.  

                                           22
relied in large part on the fact that another section of the BSA requires foreign

account holders to report substantially identical information to the IRS.  See 31

C.F.R. § 1010.350(a).  Doe contends that this reasoning is “tautological” in that it

permits Congress to manufacture a “custom” in order to satisfy the required

records doctrine by requiring that the records be kept.  We need not address

whether, in another case, records “customarily kept” only because they are

required by law satisfy the prerequisites of the required records doctrine.

      Here, the grand jury’s subpoena seeks information so basic that the

“argument that these records are not ‘customarily kept’ is a non‐starter.”  Grand

Jury Proceedings, No. 4‐10, 707 F.3d at 1273.  “A bank account’s beneficiary

necessarily has access to such essential information as the bank’s name, the

maximum amount held in the account each year, and the account number.” 

M.H., 648 F.3d at 1076.  “[C]ommon sense” dictates that beneficiaries keep these

records “in part because they need the information to access their foreign bank

accounts.”  Id.  The amount of money in the account is relevant to most foreign

bank account holders in that many people are regularly forced to assess

prospective purchases against the balance of their accounts.  Most people check a

bank account before making a major purchase; not everyone who holds a foreign

                                         23
bank account could, without a second thought, incur (for example) vast litigation

costs in a feckless attempt to avoid paying lawfully‐imposed taxes vital to the

functioning of the United States without needing to assess whether losing such a

challenge would leave them incapable of paying the inevitable hefty sanctions. 

And even if the account holder is a person of great wealth surely they want to

know where that wealth is located.

       Doe believes that, despite the basic presumption that bank account owners

know the location of their money, some individuals engaged in wrongdoing are

advised not to keep even this basic information.7  But even if those who possess

foreign bank accounts for the purposes of avoiding some specific U.S. tax or

criminal laws may be less likely to maintain these records, the BSA covers the

entire group of foreign bank account holders.  We decline to look at the custom of

only the miscreants among the larger group of foreign bank account holders.  

              3.     The “public aspects” prong

       The third Grosso prong asks whether the required records “‘have assumed

‘public aspects’ which render them at least analogous to public documents.’” 


       7
         Even if we were to look at only the customs of criminal circles, if a criminal
don’t have this information, how can he retrieve his ill gotten gains?  He must either
possess a photographic memory or well‐encrypted devices hidden in some offshore
location.

                                            24
Grand Jury Proceedings, No. 4‐10, 707 F.3d at 1273 (quoting Grosso, 390 U.S. at 68). 

The parties dispute the meaning of the “public aspects” test, which – as a vestige

of Boyd – may not have the same legal significance as it did in 1948, when the

public / private distinction was of paramount importance.  Cf. Fisher, 425 U.S. at

400‐01, Samuel A. Alito, Jr., Documents and the Privilege against Self‐Incrimination,

48 U. PITT. L. REV. 27, 36‐44 (1986).

      Doe urges us to hold that the test requires one of three factors: records

have “public aspects” when they “are a direct mainstay of a regulatory scheme

that promotes the public welfare,” “are vital to a regulatory regime promulgated

in response to emergency or other exigent conditions,” or “are routinely

forwarded to a regulatory or licensing body as a means of protecting the public.” 

Doe Brief at 49‐50.  Although he cites to authority in support of the proposition

that each of these is sufficient to establish “public aspects,” we see no evidence

that one of these three prongs must be met to conclude that the records have a

“public aspect.”  

      “The Government’s anxiety to obtain information known to a private

individual does not without more render that information public.  Nor does it

stamp information with a public character that the Government has formalized

                                          25
its demands in the attire of a statute.”  Marchetti, 390 U.S. at 57.  Marchetti restricts

Congress’s ability to require records for the purpose of securing access to

otherwise‐private information.  However, “records required to be kept pursuant

to valid regulatory programs have a ‘public aspect’ for purposes of constitutional

analysis, and thus are not private papers entitled to the protection of the fourth or

fifth amendments.”  Donovan v. Mehlenbacher, 652 F.2d 228, 231 (2d Cir. 1981). 

“Where personal information is compelled in furtherance of a valid regulatory

scheme, as is the case here, that information assumes a public aspect.”  M.H., 648

F.3d at 1077.

      The rule distilled from Donovan and Marchetti is that records required to be

created under an otherwise valid regulatory regime necessarily have “public

aspects” for purposes of the required records exception to the Fifth Amendment

production privilege.  A constitutionally infirm statute cannot recharacterize

private information as public.  However, information that a statute lawfully

requires a person to record is legally distinct from information that no statute

lawfully requires anyone to record.  This distinction is what the “public aspects”

prong of the required records doctrine recognizes.  The record need not be

‘public’ in that anyone can examine or copy it at any time; it need only be

lawfully required to be kept. 

                                           26
      Doe’s argument that the exception applies only in areas in which there are

already “substantive restrictions” in place is unpersuasive.   “If the witness’s

argument were correct, then Congress would be prohibited from imposing the

least regulatory burden necessary; it would instead be required to supplement a

reporting or recordkeeping scheme with additional and unnecessary ‘substantive

restrictions’ for the sole purpose of upholding its record keeping and reporting

requirements.”  Grand Jury Subpoena, 696 F.3d at 436.  It is enough that Congress

could prohibit an activity to permit it to validly require records to be kept; it need 

not actively prohibit – or otherwise significantly restrict – possession of foreign

bank accounts to give force to its recordkeeping requirements.  

      The BSA is an otherwise‐valid regulatory scheme that lawfully requires

beneficiaries of foreign bank accounts to retain records containing the basic

information about their accounts.  31 C.F.R. § 1010.420.  This information,

required by lawful statute, has the “public aspects” that make it potentially

subject to a grand jury subpoena in a case where a witness could assert the Fifth

Amendment privilege to shield more distinctly private information.  The

“required records” exception to the privilege therefore applies in this case.  

                                          ***


                                          27
       Doe’s additional arguments  are unpersuasive.  Doe asserts that

production of records required to be kept may be compelled only when the

record keeper sought a related government benefit or license and thus may fairly

be said to have deliberately waived her Fifth Amendment privilege with respect

to those records by engaging in the regulated activity.  He declares that the Fifth

Amendment cannot inadvertently be waived, and because (he asserts)

beneficiaries of foreign bank accounts are frequently unaware of the BSA’s

recordkeeping requirements, they cannot be deemed to have waived their Fifth

Amendment rights with respect to banking records .

      Even if the latter assertion (regarding ignorance of the law’s recordkeeping

requirements) were true – a proposition that we seriously doubt – this argument

fails for two reasons.  First, the Supreme Court has strongly hinted that, while a

waiver must be voluntary, there is no requirement “of any ‘knowing’ and

‘intelligent’ waiver” of Fifth Amendment rights.  Schneckloth v. Bustamonte, 412

U.S. 218, 237 n.18 (1973).  Second, the Fifth Amendment is inapplicable where the

testimonial act does not create a related risk of self‐incrimination.  Because the

BSA only criminalizes a knowing and willful failure to engage in the required

recordkeeping, an account owner who was truly unaware of the recordkeeping


                                         28
requirement would not incur related criminal sanctions by acknowledging in

response to a production order his negligent failure to maintain the required

records.8  31 U.S.C. § 5322.  Thus, for the criminal provisions to apply in the first

place, this must be a case where an “individual [] enters upon a regulated activity

knowing that the maintenance of extensive records available for inspection by the

regulatory agency is one of the conditions of engaging in the activity.”  Smith v.

Richert, 35 F.3d 300, 303 (7th Cir. 1994). 

       Finally, Doe’s assertion that the government could obtain his records only

by granting him immunity relies on the inapplicability of the required records

exception; here, production of the required records could be compelled without

first offering Doe immunity.

                                       Conclusion

       The required records exception to the Fifth Amendment privilege against

self‐incrimination still exists.  The BSA’s requirements at issue here are

“essentially regulatory,” the subpoenaed records are “customarily kept,” and the


       8
         Although it is not necessary to our resolution of this case in which Doe has not
alleged ignorance of the BSA’s recordkeeping requirements, the government’s brief
acknowledges that “an individual who was unaware that he was engaging in a
regulated activity would not be able to establish a risk of self‐incrimination in the first
place.”  Appellee Brief at 38 n.17.

                                              29
records have “public aspects” sufficient to render the exception applicable. 

Because Doe cannot lawfully excuse his failure to comply with the subpoena, the

district court was within its discretion to impose sanctions for his non‐

compliance.

      For the foregoing reasons, the opinion and order of the district court is

AFFIRMED.




                                         30